Title: Gerard E. Stack to Thomas Jefferson, 24 November 1819
From: Stack, Gerard E.
To: Jefferson, Thomas


					
						Dear Sir,
						
							Charlottesville
							Novr 24th 1819.
						
					
					From the enclosed you may infer my fixed opinion on the subject of yesterday’s interview. No interest of mine will be an obstacle either to the welfare of the institution, or the support of a poor man and helpless family. If the enclosed meets approbation, your signature will authorize me to publish it in some news papers. Should the number of students enable us to employ assistants, I think I could add Logic, Belles-lettres, the Italian, Spanish and Hebrew Languages, which would give the school a superior claim to public patronage. But should the views of interested individuals prevail, whose object is lucre or the gratification of prejudice, not the love of Country or posterity, the sooner it meets annihilation the better. Let not meanness or avarice contaminate the precincts of these young men, whose object ought to be humanity, science, untarnished honour and virtue. Such ought these youths be found if their country at a future day call for their assistance.
					
						Believe me with high respect, your humble servant,
						
							G. E. Stack.
						
					
				